Title: To James Madison from John Church, 1 January 1802
From: Church, John
To: Madison, James


					
						Sir
						Cork 1st. Jany. 1802
					
					Agreeable to your Circular under Date of 1st. August last I now have the Honor to wait on you with a Return of the Products of the United States, which were Imported into this Port during the last Year.
					The further Orders of said Circular are duly noted, and shall be attended to as far as is in my Power.  I have the Honor to be with the highest Respect Sir Your obdt. Servant
					
						John Church
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
